DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, the phrases “the clear width” and “the delimiting walls” lack proper antecedent basis. Changing “the” to –a— for the clear width and removing “the” for delimiting walls would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 – 20, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,133,057 (hereinafter Rivetti).
Regarding claim 15, Rivetti discloses a washstand assembly comprising: a washstand having a water basin (31) and a run-off opening (38), through which water to be discharged out of the water basin can be conducted away; wherein the run-off opening opens into an interior space (note annotated fig. below), wherein the washstand has a rear wall with which the washstand, in the installation position, comes into contact with a building-side connection structure (20) (fig. 9), and wherein, in the region of the rear wall of the washstand, the interior space is configured to be open (note annotated fig. below); and an insert element (note annotated fig. below) having a run-off connector (note annotated fig. below) for connection to a building-side wastewater line (38), wherein the insert element is connected to the washstand 

    PNG
    media_image1.png
    574
    915
    media_image1.png
    Greyscale

Regarding claim 16, the interior space, as seen in the direction of flow of the water, has a greater cross section than the run-off opening (note fig. 6).
Regarding claim 17, the run-off connector projects rearward away from the rear wall of the washstand (note annotated fig. above).
Regarding claim 18, the run-off connector is arranged in such a way that the run-off connector does not fall below or intersect a reference plane which extends at a right angle with respect to the rear wall and which extends through a lowermost edge of the rear wall (note annotated fig. below).

    PNG
    media_image2.png
    581
    915
    media_image2.png
    Greyscale

Regarding claim 19, the insert element has a flange region, from which a wall which projects into the interior space protrudes (note annotated fig. below), wherein the outside of the wall is configured to ‘fit with the form of the interior space’ since it fits within the interior space, and wherein the wall provides an outflow space which lies substantially in the interior space (the waste water flows through the interior of the space formed by the wall of the insert element which also resides within the interior space of the basin).

    PNG
    media_image3.png
    377
    437
    media_image3.png
    Greyscale

Regarding claim 20, the run-off connector, as seen in the installation position, lies at the lowest location of the outflow space (note fig. above regarding claim 19).
Regarding claim 26, the insert element is can be connected to the washstand assembly by way of a materially bonded adhesive connection and/or a mechanical connection since it is configured to be either adhesively or mechanically coupled depending on a user’s preference. “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims).
Regarding claim 30, the run-off opening (38) penetrates a side wall of the water basin, wherein the run-off opening extends away from a bottom region of the wash basin in the direction of said side wall (see fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 25 and 27 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivetti in view of US Patent 2,241,194 (hereinafter Gavin).
Regarding claim 21, Rivetti fails to show the wall is at least partially configured in the form of a double wall with two mutually spaced-apart wall portions, which double wall provides a reinforcement in such a way that, in the assembled state, the wall is clamped in the interior space on account of the reinforcement. Attention is turned to Gavin which shows a wall partially configured as a ‘double wall’ with two mutually spaced-apart wall portions (note annotated fig. below) to provide a clamping reinforcement to attach the insert element to a basin wall. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the wall of Rivetti such that he wall is at least partially configured in the form of a double wall with two mutually spaced-apart wall portions, which double wall provides a reinforcement in such a way that, in the assembled state, the wall is clamped in the interior space on account of the reinforcement in order to form a tight and secure connection between the insert element and basin wall as is known in the art and evidenced by the teachings of Gavin.

    PNG
    media_image4.png
    186
    272
    media_image4.png
    Greyscale

Regarding claim 22, Rivetti fails to show the insert element has at least one sealing surface, on which there is arranged at least one seal element for interaction with the walls of 

    PNG
    media_image5.png
    214
    325
    media_image5.png
    Greyscale

Regarding claim 23, Gavin shows the at least one seal element is a seal element which is configured separately from the insert element (note fig. above).
Regarding claim 24, Gavin shows the sealing surface is provided by said wall, wherein the seal element is arranged at least in the region of an end side of the wall, wherein the seal element has a front-side sealing lip which substantially surrounds the run-off opening on the side of the interior space, and/or wherein the seal element is arranged in the region of an outer side of the wall and completely surrounds the wall in an encircling manner with at least one peripheral sealing lip (note annotated fig. above).
Regarding claim 25, Gavin shows the sealing surface is provided by said flange region, wherein the at least one seal element comes to lie between the flange region and the rear wall and/or the recess of the rear wall (note annotated fig. above).
Regarding claim 27, Rivetti fails to show the specifics of the mechanical connection and thus fails to show it is either a screw and dowel connection or a clamping connection between the insert element and interior space. Attention is turned to Gavin which shows using a clamping connection between an insert element and interior space via a seal and threaded nut to form a mechanical connection to a rear wall opening of a basin (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a clamping connection between the insert and interior space of Rivetti to provide a tight and secure fit and seal between the two pieces to prevent leaks as is known in the art and evidenced by the teachings of Gavin.
Regarding claims 28 and 29, Rivetti fails to show the run-off connector is arranged so as to be laterally offset with respect to the run-off opening, and in such a way that the run-off connector lies outside of a region which is formed by the clear width of the delimiting walls of the run-off opening in a viewing direction in the direction of the interior space. Attention is turned to Gavin which shows a run-off connector (8) laterally offset with respect to a run-off opening (9) and lies outside of a region which is formed by the clear width of the delimiting walls of the run-off opening in a viewing direction in the direction of the interior space (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to arrange the run-off connector in any convenient location in relation to the run-off opening, and to select a laterally offset position that lies outside of a region which is .
Claims 31 – 34 s/are rejected under 35 U.S.C. 103 as being unpatentable over Rivetti in view of US Patent 10,234,333 (hereinafter Dunn et al.)
Regarding claims 31 – 34, Rivetti fails to show the insert element and/or the rear wall of the washstand has at least one coding element which is configured in such a way that incorrect installation of the insert element can be prevented, wherein the insert element has a flange region, from which a wall which projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the form of the interior space and wherein the wall provides an outflow space which lies substantially in the interior space and wherein the coding element is provided by the recess on the rear wall of the washstand and the flange region of the insert element, and also by the wall which is arranged offset with respect to the flange region and by the interior space which is arranged offset with respect to the recess. Attention is turned to Dunn et al. which shows including a coding element (157, 177) provided by a recess on a wall (150) and a flange region (170) on an insert to provide a means for properly installing the insert into the recess (col. 4, ln. 19 – 26). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include at least one coding element which is configured in such a way that incorrect installation of the insert element can be prevented, wherein the insert element has a flange region, from which a wall which projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,683,647 to Cullen et al. is a teaching of an unclaimed feature of a wash basin having a rearwardly sloped bottom surface. US Patent 5,625,909 to Ericson shows an unclaimed feature of an insert element having a plurality of peripheral sealing lips (6) integrally formed with the insert element (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754